United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Riverdale, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1032
Issued: September 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2015 appellant filed a timely appeal from a September 19, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs1 (OWCP). Because more than 180
days elapsed between the last relevant OWCP merit decision dated September 29, 2009 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of this case.2 Pursuant to
the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review this nonmerit decision.4
1

On May 12, 2015 appellant appealed OWCP’s March 24, 2015 nonmerit decision. Under the principles
discussed in Douglas E. Billings, 41 ECAB 880 (1990), OWCP’s March 24, 2015 nonmerit decision, issued while
the Board had jurisdiction to review the same subject matter, is null, and void.
2

An appeal of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the
decision. 20 C.F.R. § 501.3(e).
3
4

5 U.S.C. § 8101 et seq.

Appellant submitted evidence to OWCP after September 19, 2014. The Board’s review of a case is limited to
evidence in the case record that was before OWCP at the time of its final decision. 20 C.F.R. § 501.2(c).

ISSUE
The issue is whether OWCP properly determined that appellant’s reconsideration request
was untimely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On April 30, 2008 appellant, then a 53-year-old customer service supervisor, filed a
traumatic injury claim alleging that her emotional condition was caused by retaliation from her
manager, R.B., on April 28, 2008 which resulted in a hostile work environment. She stopped
work on April 28, 2008 and returned on May 5, 2008. The employing establishment
controverted the claim. Appropriate development followed.
By decision dated June 25, 2008, OWCP denied the claim because appellant had not
established a compensable work factor. Appellant disagreed with this decision and requested an
oral hearing. By decision dated October 2, 2008, an OWCP hearing representative vacated the
June 25, 2008 OWCP decision and remanded the case for further development. The hearing
representative noted that while appellant had filed a traumatic injury claim, her statement
indicated that her condition had occurred over the course of many weeks and years which
indicated an occupational disease claim. OWCP was directed to request comments from the
employing establishment regarding appellant’s allegations and to make a finding on whether the
evidence supported any of her allegations, not just these concerning the April 28, 2008 incident.
Following further development and the submission of additional evidence, by decision
dated March 2, 2009, OWCP denied the case and found that appellant had not established
sufficient evidence to support that her emotional condition was caused by compensable work
factors.
Appellant submitted two decisions from the Merit Systems Protection Board (MSPB)
dated March 6 and June 23, 2009 relating to her demotion from a supervisor to a part-time
flexible clerk. The demotion was based on time and attendance, her failure to follow
instructions, and unacceptable performance.5
By decision dated September 29, 2009, an OWCP hearing representative affirmed the
March 2, 2009 decision.
On September 12, 2014 OWCP received appellant’s July 31, 2014 request for
reconsideration. Appellant asserted that, when OWCP issued its decision, her Equal
5

The March 6, 2009 MSPB decision found that the employing establishment’s penalty selection was not
reasonable and appropriate and that a suspension for 30 days was the maximum reasonable penalty to be imposed.
The MSPB mitigated the employing establishment’s action to a 30-day suspension and ordered the employing
establishment to restore appellant to her former position effective October 25, 2008 and pay back pay with interest.
The June 23, 2009 MSPB decision found that the employing establishment only substantiated one of the two charges
related to her unsatisfactory performance, which was the basis for her demotion. This decision further found that the
initial administrative law judge’s penalty determination could not be sustained and appellant’s demotion should not
have been mitigated to a 30-day suspension as the employing establishment had provided reasonable explanation for
its penalty determination. Therefore, appellant’s demotion was sustained.

2

Employment Opportunity (EEO) complaint had not been decided and that on May 8, 2014 she
received an EEO complaint decision regarding the adverse actions of the employing
establishment’s management. Submitted, was a May 8, 2014 letter from the employing
establishment notifying appellant that a check in the amount of $60,000.00 for compensatory
damages was a settlement award in her EEO complaint case.
By decision dated September 19, 2014, OWCP denied appellant’s reconsideration request
as it was untimely filed and did not present clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is received within one year of the date of that decision.6
Its regulations state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations, if the
claimant’s application for review shows clear evidence of error on the part of OWCP.7 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to shift the weight
of the evidence in favor of the claimant and raise a substantial question as to the correctness of
OWCP’s decision.9
OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear

6

20 C.F.R. § 10.607(a) (2011).

7

Id. at § 10.607(b) (2011); Cresenciano Martinez, 51 ECAB 322 (2000).

8

See Alberta Dukes, 56 ECAB 247 (2005).

9

Robert G. Burns, 57 ECAB 657 (2006).

3

evidence of error.10 The Board makes an independent determination of whether a claimant has
submitted, clear evidence of error on the part of OWCP.11
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for a merit review of her
claim. The most recent OWCP merit decision in this case was issued on September 29, 2009.
Appellant’s request for reconsideration was received on September 12, 2014, more than one year
after the September 29, 2009 merit decision. Therefore, it was not timely filed. Consequently,
appellant must demonstrate clear evidence of error by OWCP in denying her request for a merit
review of her claim.
Appellant’s emotional condition claim was denied on the grounds that she had not
established a compensable employment factor. She requested reconsideration alleging that she
received an EEO decision in her favor and that she would receive a $60,000.00 settlement award
as compensation. However, a copy of the EEO complaint decision was not submitted as
evidence. The Board can make no finding on the weight of evidence which is not found in the
record. Absent such evidence, appellant’s mere statement is insufficient to support a finding of
clear evidence of error.12 Consequently, OWCP properly found that the untimely reconsideration
request did not establish clear evidence of error.
On appeal, appellant stated that she received a settlement from her EEO complaint. Her
EEO complaint case was filed in 2008 and settled in 2014. Appellant stated that on
September 24, 2014 OWCP requested a copy of her EEO complaint decision, which she mailed
on October 31, 2014. On March 13, 2015 she called OWCP to see why she had not received a
response to the documentation she sent, but her case manager was not available. Appellant
indicated her frustration with OWCP’s handling of her case and asserted that she was not at fault
that she had to wait six years to send in new information.
Appellant has requested that the Board consider all of her information. The Board notes
that she discusses information which was received into the record after OWCP issued its
September 19, 2014 decision. The Board lacks jurisdiction to review evidence submitted after
OWCP issued its September 19, 2014 decision.13 Appellant’s request for reconsideration was
untimely filed and did not present clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011);
James R. Mirra, 56 ECAB 738 (2005).
11

Nancy Marcano, 50 ECAB 110 (1998).

12

See supra note 7.

13

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the September 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 1, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

